[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                AUGUST 11, 2005
                                No. 04-14874                   THOMAS K. KAHN
                            Non-Argument Calendar                  CLERK
                          ________________________

                             BIA No. A95-223-067

ANHELINA SEMENCHUK,

                                                                     Petitioner,

                                     versus

U. S. ATTORNEY GENERAL,

                                                                     Respondent.


                          ________________________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                         _________________________

                               (August 11, 2005)

Before BIRCH, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Anhelina Semenchuk, through counsel, petitions this Court for review of the

Board of Immigration Appeals’ (“BIA”) affirmance of the Immigration Judge’s
(“IJ”) denial of her application for asylum, withholding of removal, and relief

under the United Nations Convention Against Torture and Other Cruel, Inhuman,

or Degrading Treatment or Punishment (“CAT”). After review, we deny

Semenchuk’s petition for review.

      On April 13, 2001, Semenchuk, a native and citizen of Ukraine, entered the

United States as a non-immigrant, intra-company transferee, with authorization to

remain until December 9, 2001. In February 2002, the INS issued Semenchuk a

notice to appear, charging her with removability under INA § 237(a)(1)(B), 8

U.S.C. § 1227(a)(1)(B), for remaining in the United States longer than authorized.

      On February 24, 2003, the IJ denied Semenchuk asylum, withholding of

removal, and CAT relief. On April 15, 2004, the BIA affirmed the IJ’s order

denying Semenchuk asylum, withholding of removal, and CAT relief. Thus,

Semenchuk had until May 17, 2004, to file a petition for review in this Court.

However, Semenchuk did not file a petition for review until September 23, 2004.

      While we generally have jurisdiction to review final orders of removal, the

petition for review must be filed within 30 days of the date of the final order of

removal. See INA § 242(b)(1), 8 U.S.C. § 1252(b)(1). The statutory time limit for

filing a direct petition for review in an immigration case is “mandatory and

jurisdictional, and [is] not subject to equitable tolling.” Stone v. INS, 514 U.S.

386, 405, 115 S. Ct. 1537, 1549 (1995) (internal quotation marks and citations
                                           2
omitted). Because Semenchuk’s petition for review was filed outside the 30-day

window, we do not have jurisdiction to consider it. Consequently, we dismiss

Semenchuk’s September 23, 2004, petition for review to the extent it challenges

the IJ’s February 24, 2004, denial of asylum, withholding of removal, or CAT

relief.

          In contrast, to the extent Semenchuk’s September 23, 2004, petition

challenges the BIA’s September 4, 2004, denial of her motion for reconsideration,

we have jurisdiction to entertain Semenchuk’s petition for review. We review the

BIA’s denial of a motion to reopen or reconsider for an abuse of discretion.

Assa’ad v. United States Att’y Gen., 332 F.3d 1321, 1340-41 (11 th Cir. 2003),

cert. denied, 125 S. Ct. 38 (2004); Mejia Rodriguez v. Reno, 178 F.3d 1139, 1145

(11 th Cir. 1999). Judicial review of motions for reconsideration is limited to

determining “whether there has been an exercise of administrative discretion and

whether the matter of exercise has been arbitrary or capricious.” Garcia-Mir v.

Smith, 766 F.2d 1478, 1490 (11th Cir. 1985) (quotation marks and citation

omitted). Semenchuk’s motion for reconsideration simply repeated the same

arguments she made in her initial appeal to the BIA. Thus, the BIA did not abuse

its discretion in denying Semenchuk’s motion for reconsideration.

          PETITION DISMISSED IN PART and DENIED IN PART.



                                            3